Citation Nr: 0625417	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  05-29 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1981.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, that denied the above claim.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2005.  A 
transcript of the hearing is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD based on 
personal assault that allegedly occurred in 1979 in service.  
He explains that he was sexually assaulted by a chaplain from 
whom he sought counseling.  This is not documented in the 
service record and he admits he did not report the incident 
to anyone due to shame and fear.  However, the record is 
replete with reference to alcohol abuse, and he urges this 
intensified due to the incident with the chaplain.  

The specific evidentiary requirements for PTSD personal 
assault claims are found at 38 C.F.R. § 3.304(f)(3).  VA may 
submit any evidence it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  Id.  Additional 
development is necessary in order to fulfill VA's duty to 
assist set forth at 38 C.F.R § 3.159.  Patton v. West 12 Vet. 
App. 272, 280 (1999) provides that a post-service opinion of 
a mental health professional can be probative to establish 
the occurrence of an alleged personal assault in service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
psychiatric examination who is asked to 
opine whether the alleged in-service 
personal assault actually occurred based 
on review of the claim file and 
examination of the veteran.  If the 
psychiatrist concludes that the alleged 
in-service personal assault actually 
occurred the psychiatrist is asked to 
determine (1) whether the diagnostic 
criteria for PTSD under DSM IV have been 
satisfied, (2) whether there is a nexus 
between PTSD symptomatology and the 
alleged in-service personal assault and 
(3) whether it is as least as likely as 
not that the veteran has any psychiatric 
disorder which was incurred in or 
aggravated during service.  All necessary 
tests should be conducted and the 
examiners should review the results of any 
testing prior to completion of the report.  
A detailed rationale for all opinions 
expressed should be provided.  The Board 
notes that the veteran reported living in 
an isolated area and at the hearing it was 
discussed that a fee basis examination may 
be more practical than an examination at a 
VA facility.  

2.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



